internal_revenue_service number release date index number -------------------------------- --------------------------------------- -------------------------------------- --------------------------------- ----------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number ------------------- refer reply to cc tege eb ec plr-129256-05 date date ------------------------------------------------------------------------ legend distributing ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- controlled ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- plan x ------------------------------------------------------------------------------------------------------------------ date a date b date c dear ------------------- this letter responds to your representative’s letter dated date requesting rulings as to certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated august august august and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed -------------------------- ------------------- ----------------- plr-129256-05 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination distributing is the parent_corporation of its wholly-owned subsidiary controlled distributing’s operations consist of several different businesses conducted through its wholly owned subsidiaries one of which is conducted by controlled distributing has determined that the best way to resolve systemic issues related to the allocation of capital and management resources between a business conducted by one of its subsidiaries and the business conducted by controlled is to spin off controlled to distributing’s shareholders accordingly all of the common_stock of controlled will be distributed to the holders of distributing stock in a pro_rata spin-off distribution in a private_letter_ruling issued on date a the office of associate chief_counsel corporate ruled subject_to certain caveats that the distribution will qualify for nonrecognition_of_gain_or_loss to the shareholders of distributing under sec_355 of the internal_revenue_code in that same letter the office of associate chief_counsel corporate also ruled subject_to certain caveats that the aggregate basis of the distributing common_stock and the controlled common_stock including any fractional interest in the controlled common_stock in the hands of shareholders of distributing common_stock immediately after the distribution will be the same as the aggregate basis of the distributing common_stock held by such shareholders immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations regulations following the distribution distributing and controlled will no longer be part of the same controlled_group_of_corporations within the meaning of sec_414 c m or o before the distribution distributing issued to certain employees and directors of distributing and its subsidiaries nonqualified options to purchase distributing stock with an exercise price equal to the fair_market_value of distributing stock on the date of grant the options did not have a readily_ascertainable_fair_market_value under sec_83 they vest ratably at one-fourth or one-third per year beginning with the first or second anniversary of the grant_date also before the distribution distributing issued to certain employees and directors of distributing and its subsidiaries shares of restricted_stock in distributing that are non-transferable and subject_to a substantial_risk_of_forfeiture before vesting distributing restricted_stock distributing restricted_stock generally vests ratably pincite percent per year beginning with the first anniversary of the grant_date or in some cases percent four years from the grant_date the vesting of certain distributing restricted_stock is conditioned on certain performance objectives in addition holders of distributing restricted_stock are afforded certain rights of ordinary shareholders of distributing stock including the right to vote the shares of distributing restricted_stock and the right to receive quarterly dividend-equivalent payments with respect to such shares options in distributing stock held by employees who will be controlled employees after the distribution controlled employees will be treated differently depending on whether plr-129256-05 the options are vested on the distribution date vested distributing options held by controlled employees will remain options on distributing shares their exercise price and number of shares subject_to each option will be adjusted so that a the excess of the aggregate fair_market_value of the distributing shares subject_to the options immediately after the distribution over the aggregate option prices of those shares will be equal to the corresponding excess immediately before the distribution and b on a share-by-share comparison the ratio of the option_price to the fair_market_value of the distributing shares subject_to the options immediately after the distribution will equal the corresponding ratio immediately before the distribution these options so adjusted are the adjusted distributing options for purposes of determining whether an option is an adjusted distributing option options that would have vested before date b if the employee had retired assuming the distribution had not occurred will be counted as vested unvested distributing options held by controlled employees will be converted to controlled options which will be adjusted to preserve their appreciation element similar to the way distributing options will be adjusted controlled employees will not receive options on both distributing and controlled stock in lieu of the distribution of shares of controlled stock that all other distributing shareholders will receive pursuant to the distribution the shares of distributing restricted_stock held by persons who following the distribution will be employees or directors of distributing remaining individuals will be adjusted the adjusted distributing restricted_stock to reflect the distribution in a manner so that the fair_market_value of the distributing restricted_stock immediately before the distribution is equal to the fair_market_value of the adjusted distributing restricted_stock immediately after the distribution adjusted distributing restricted_stock will be subject_to the same restrictions as distributing restricted_stock in lieu of the distribution of shares of controlled stock that all other distributing shareholders will receive pursuant to the distribution the shares of distributing restricted_stock held by controlled employees will be adjusted by increasing the number of shares of distributing restricting stock to reflect the distribution adjusted distributing restricted_stock in the manner discussed with respect to adjusted distributing restricted_stock held by remaining individuals shares of adjusted distributing restricted_stock held by controlled employees that would vest assuming the distribution did not occur before date b will remain shares of adjusted distributing stock all other shares of adjusted distributing restricted_stock held by controlled employees will then be substituted with restricted shares of controlled stock controlled restricted_stock of equal fair_market_value controlled restricted_stock will be subject_to the same terms conditions and restrictions as the original distributing restricted_stock provided that in the case of any controlled restricted_stock that vests based on performance the underlying performance criteria may be adjusted to reflect the distribution plr-129256-05 distributing maintains plan x for the benefit of its employees plan x is a defined_contribution_plan intended to qualify under code sec_401 plan x offers its participants various investment alternatives one of which is the plan x stock fund effective as of date c the plan x stock fund was structured to qualify as an employee_stock_ownership_plan esop as described in code sec_4975 pursuant to the distribution described above the plan x stock fund will receive a proportionate share of controlled stock based on its ownership of distributing stock effective as of the distribution controlled expects to adopt a plan controlled plan that is intended to be qualified under code sec_401 and that will generally mirror plan x controlled plan will offer similar investment options except that the controlled plan stock fund will invest primarily in shares of controlled stock the controlled plan stock fund is intended to qualify as an esop as described in code sec_4975 the plan x account balances of all controlled employees will be transferred to controlled plan a new fund will be established in plan x to hold controlled shares received by the plan x stock fund in connection with the distribution a new fund will also be established in controlled plan to hold shares of distributing stock that will be received in the transfer of the existing account balances of controlled employees plan x may at the direction of the applicable_plan x fiduciary or plan x participants exchange controlled shares held by plan x for distributing shares or may dispose_of such controlled shares and reinvest the proceeds of such disposition in distributing shares similarly controlled plan may at the direction of the applicable controlled plan fiduciary or controlled plan participants exchange distributing shares held by controlled plan for controlled shares or may dispose_of such distributing shares and reinvest the proceeds of such disposition in controlled shares restricted_stock and options under sec_1_83-1 of the regulations if substantially nonvested property is subsequently sold or otherwise_disposed_of in an arm’s length transaction while still substantially nonvested the person who performed the services in connection with which such nonvested property was transferred shall realize compensation in an amount specified in the regulations under sec_1_83-1 sec_1_83-1 shall not apply to and no gain shall be recognized on any such sale_or_other_disposition to the extent that any property received in exchange therefor is substantially nonvested instead sec_83 and sec_1_83-1 shall apply with respect to such property received as if it were substituted for the property disposed of sec_1032 provides in part that no gain_or_loss is recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation under sec_1_1032-1 a transfer by a corporation of its own stock as compensation_for services is considered a disposition for money or other_property plr-129256-05 therefore when a corporation compensates its employees with its own stock the corporation does not recognize gain_or_loss under sec_1032 under sec_1_1032-3 in certain transactions where an acquiring_corporation acquires money or other_property in exchange for stock of a corporation the issuing_corporation the acquiring_corporation is treated as purchasing the stock of the issuing_corporation from the issuing_corporation for fair_market_value with cash contributed to the acquiring_corporation by the issuing_corporation sec_1_1032-3 generally enables a corporate subsidiary to obtain a fair_market_value basis in parent stock contributed to the subsidiary’s capital if the subsidiary disposes of the parent stock in a taxable transaction immediately after it is received from the parent as a result of the operation of sec_1 a subsidiary generally does not recognize gain_or_loss on the immediate transfer of parent stock to the subsidiary’s employee in revrul_2002_1 2002_1_cb_268 d corporation in year issued to b an employee of d’s subsidiary c options to buy d stock in year d distributed the stock of c to its shareholders in a spin-off transaction qualifying under sec_355 at the time of the spin-off the d options held by b were replaced with options to buy stock in d from d and stock in c from c the post-division options in year b exercises the post-division options the total exercise price of the post-division options was equal to the exercise price of the pre-division options revrul_2002_1 holds that the characterization of b’s exercise of the post-division options of d should reflect the parent-subsidiary relationship of d and c that existed in year when the options were granted to b the ruling in essence applies sec_1_1032-3 as if c is still a subsidiary of d holding that c recognizes no gain_or_loss when stock_options for d stock held by b that are received in connection with the spin-off are exercised therefore under the rationale of revrul_2002_1 it is appropriate to apply sec_1_1032-3 so that controlled will not have gain_or_loss recognition based solely on the information submitted we rule as follows assuming that no election under sec_83 has been made the adjustment of distributing restricted_stock into adjusted distributing restricted_stock with respect to remaining individuals will not result in income gain_or_loss to the remaining individuals assuming that no election under sec_83 has been made the substitution of distributing restricted_stock with controlled restricted_stock with respect to controlled employees will not result in income gain_or_loss to the controlled employees controlled will recognize no income gain_or_loss when the adjusted distributing options held by controlled employees that are received in connection with the distribution are exercised after the distribution plr-129256-05 plan x and controlled plan based on the foregoing facts and representations your authorized representatives have requested the following rulings a the shares of controlled acquired by plan x as a result of the distribution will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under code sec_402 b distributing shares held by controlled plan will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under code sec_402 c for purposes of determining net_unrealized_appreciation under code sec_402 the basis of distributing shares and controlled shares held by plan x immediately after the distribution will be determined by allocating the basis of the distributing shares held by plan x for the benefit of plan x participants immediately before the distribution between the distributing shares and the controlled shares in proportion to their relative fair market values in accordance with the rules of code sec_358 d for purposes of determining net_unrealized_appreciation under code sec_402 the basis of the distributing shares and controlled shares held by controlled plan for the benefit of controlled plan participants immediately after the distribution will be determined by allocating the basis of the distributing shares held by plan x immediately before the distribution between the distributing shares and the controlled shares in proportion to their relative fair market values in accordance with the rules of code sec_358 e in the event that plan x i exchanges controlled shares received pursuant to the distribution for distributing shares or ii disposes of such controlled shares and reinvests the proceeds in distributing shares within days or such longer period as the secretary may prescribe such exchange or disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such exchange or disposition f to the extent that plan x exchanges controlled shares for distributing shares or disposes of controlled shares and reinvests the proceeds in distributing shares as described in e above the basis of the replacement distributing shares for purposes of determining net_unrealized_appreciation under code sec_402 will be equal to the basis of the controlled shares g in the event that controlled plan i exchanges distributing shares held by controlled plan for controlled shares or ii disposes of such distributing shares and reinvests the proceeds in controlled shares within days or such longer period as the plr-129256-05 secretary may prescribe such exchange or disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such exchange or disposition and h to the extent that controlled plan exchanges distributing shares for controlled shares or disposes of distributing shares and reinvests the proceeds in controlled shares as described in g above the basis of the replacement controlled shares for purposes of determining net_unrealized_appreciation under code sec_402 will be equal to the basis of the distributing shares with respect to requested rulings a b c and d sec_402 of the code provides that in the case of a lump sum distribution that includes securities_of_the_employer_corporation unless a taxpayer elects otherwise there shall not be included in gross_income the net_unrealized_appreciation attributable to that part of the distribution that consists of securities_of_the_employer_corporation sec_402 of the code provides generally that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation that are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation and will always be securities_of_the_employer_corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation in the present case controlled is a wholly-owned subsidiary of distributing before the distribution therefore before the distribution controlled stock constitutes securities_of_the_employer_corporation within the meaning of sec_402 of the code pursuant to and simultaneously with the distribution controlled will cease to be a subsidiary of distributing in addition the controlled stock distributed to plan x and to controlled plan pursuant to the distribution will represent part of the pre-distribution value of the distributing stock plr-129256-05 accordingly with respect to requested ruling a we conclude that the shares of controlled acquired by plan x as a result of the distribution will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code with respect to requested ruling b controlled plan will hold distributing stock after the distribution and will acquire controlled shares as a result of the distribution these distributing and controlled shares will represent the value of the distributing shares held by controlled plan immediately before the distribution although distributing and controlled will no longer be members of the same controlled_group_of_corporations as a result of the distribution in accordance with revrul_73_29 the distributing shares will continue to be considered securities_of_the_employer_corporation for purposes of code sec_402 accordingly with respect to requested ruling b we conclude that distributing shares held by controlled plan will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under code sec_402 with respect to requested rulings c and d distributing has received a private_letter_ruling subject_to certain caveats that the distribution will qualify for nonrecognition_of_gain_or_loss to the shareholders of distributing under sec_355 and that the aggregate basis of the distributing common_stock and the controlled common_stock including any fractional interest in the controlled common_stock in the hands of shareholders of distributing common_stock immediately after the distribution will be the same as the aggregate basis of the distributing common_stock held by such shareholders immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the regulations sec_1_358-2 of the regulations provides that if as a result of a transaction under sec_355 a shareholder who owned stock of only one class before the transaction owns stock of two or more classes after the transaction then the basis of all the stock held before the transaction is allocated among the stock of all classes held immediately after the transaction in proportion to the fair market values of the stock of each class accordingly with respect to requested ruling c we conclude that for purposes of determining net_unrealized_appreciation under code sec_402 the basis of distributing shares and controlled shares held by plan x immediately after the distribution will be determined by allocating the basis of the distributing shares held by plan x for the benefit of plan x participants immediately before the distribution between the distributing shares and the controlled shares in proportion to their relative fair market values in accordance with the rules of code sec_358 we further conclude with respect to requested ruling d that for purposes of determining net_unrealized_appreciation under code sec_402 the basis of the plr-129256-05 distributing shares and controlled shares held by controlled plan for the benefit of controlled plan participants immediately after the distribution will be determined by allocating the basis of the distributing shares held by plan x immediately before the distribution between the distributing shares and the controlled shares in proportion to their relative fair market values in accordance with the rules of code sec_358 with respect to requested rulings e f g and h code sec_402 provides in pertinent part that for purposes of sec_402 in the case of any transaction in which either a the plan trustee exchanges the plan's securities_of_the_employer_corporation for other such securities or b the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary may prescribe the determination of net_unrealized_appreciation shall be made without regard to such transaction in the present case we have already indicated that controlled shares received by plan x and distributing shares received by controlled plan as a result of the distribution are securities_of_the_employer_corporation as defined in code sec_402 for purposes of sec_402 thus plan x’s exchange of its controlled shares for distributing shares and controlled plan’s exchange of its distributing shares for controlled shares would be an exchange of securities_of_the_employer_corporation additionally the disposition by plan x of controlled shares and the disposition by controlled plan of distributing shares followed by the reinvestment of the proceeds in distributing stock for plan x and in controlled stock for controlled plan would be a disposition of securities_of_the_employer_corporation followed by a reinvestment of the proceeds in securities_of_the_employer_corporation accordingly with respect to requested ruling e we conclude that in the event that plan x i exchanges controlled shares received pursuant to the distribution for distributing shares or ii disposes of such controlled shares and reinvests the proceeds in distributing shares within days or such longer period as the secretary may prescribe such exchange or disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such exchange or disposition with respect to requested ruling f we conclude that to the extent that plan x exchanges controlled shares for distributing shares or disposes of controlled shares and reinvests the proceeds in distributing shares as described in e above the basis of the replacement distributing shares for purposes of determining net_unrealized_appreciation under code sec_402 will be equal to the basis of the controlled shares with respect to requested ruling g we conclude that in the event that controlled plan i exchanges distributing shares held by controlled plan for controlled shares or ii plr-129256-05 disposes of such distributing shares and reinvests the proceeds in controlled shares within days or such longer period as the secretary may prescribe such exchange or disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of code sec_402 so that the determination of net_unrealized_appreciation shall be made without regard to such exchange or disposition with respect to requested ruling h we conclude that to the extent that controlled plan exchanges distributing shares for controlled shares or disposes of distributing shares and reinvests the proceeds in controlled shares as described in g above the basis of the replacement controlled shares for purposes of determining net_unrealized_appreciation under code sec_402 will be equal to the basis of the distributing shares this ruling letter is based on the assumption that plan x is and controlled plan will be qualified under code sec_401 and that their related trusts are tax exempt under sec_501 at all relevant times this ruling letter is also based on the assumption that the plan x stock fund and the controlled plan stock fund meet the requirements of code sec_4975 at all relevant times no opinion is expressed or implied concerning the tax consequences of the proposed transactions under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed concerning the application of sec_409a of the code to the proposed transactions this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-129256-05 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely robert b misner senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy of letter for sec_6110 purposes
